Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-SEP-2019
                                                         08:02 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


      U.S. BANK NATIONAL, AS SUCCESSOR TRUSTEE TO BANK OF
  AMERICA, N.A. AS SUCCESSOR BY MERGER TO LASALLE BANK, N.A.,
   AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE MLMI TRUST,
   MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RMS,
                 Respondent/Plaintiff-Appellee,

                                 vs.

                      JOSEFINA LAPITEN DAGA,
                  Respondent/Defendant-Appellee,

                                 and

        RUSSELL BANTANGAN RUMBAWA; GINA MARIA SON ELMER,
               Petitioners/Defendants-Appellants,

                                 and

         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
       SOLELY AS NOMINEE FOR RESMAE MORTGAGE CORPORATION;
            DEPARTMENT OF TAXATION - STATE OF HAWAII,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 12-1-1114)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellants Russell Bantangan

Rumbawa and Gina Maria Son Elmer’s application for writ of
certiorari filed on July 5, 2019, is hereby rejected.

          DATED:   Honolulu, Hawaii, September 5, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2